Title: To Alexander Hamilton from the Provincial Congress of the Colony of New York, [31 May 1776]
From: Provincial Congress of the Colony of New York
To: Hamilton, Alexander


[New York, May 31, 1776. An entry in the Journals of the New York Provincial Congress under this date reads: “Ordered, that Capt. Alexander Hamilton, or any or either of his officers, be and they are hereby authorized to go on board any ship or vessel in this harbour, and take with them such guard as may be necessary, and that they make strict search for any men who may have deserted from Captain Hamilton’s company.” Letter not found.]
